Citation Nr: 0411841	
Decision Date: 05/06/04    Archive Date: 05/14/04

DOCKET NO.  95-12 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to service connection for malignant glioma 
for accrued benefits purposes.

3.  Entitlement to educational assistance benefits under 
Chapter 35, Title 38, United Stated Code.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 
at Law



ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran had active military service from July 1966 to 
April 1970.  He died in May 1994.  The appellant (claimant) 
is his surviving spouse.  

This appeal was initially before the Board of Veterans' 
Appeals from a July 1994 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.  In a December 1999 decision, the Board denied the 
claims on appeal.  The claimant appealed the issues to the 
United States Court of Appeals for Veterans Claims (Court).  
In December 2000, the Court vacated the Board's decision and 
remanded the case to the Board for action in accordance with 
the Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2002).  In 
June 2001, the Board remanded the case to the RO for further 
development and adjudication pursuant to the VCAA.  After 
further review of the case, the Board finds that the case 
must once again be remanded for additional development.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  Consistent with the 
instructions below, VA will notify you of any further action 
required on your part.


REMAND

In May 2003, the Board attempted to obtain an independent 
medical expert opinion with regard to the etiology of the 
cause of the veteran's death.  This was done because of 
conflicting medical opinions contained within the record.  
Due to reasons beyond the Board's control, such opinion could 
not be accomplished.  The Board has determined that an expert 
opinion on the issue at had should be solicited from AFIP.  
In order to make a request for such opinion, the Board must 
obtain and submit to AFIP the tissue specimen of the 
malignant glioma.  It appears that such tissue specimen does 
exist.  Accordingly, this case is REMANDED for the following 
development:

1.  The RO should contact the Mary 
Imogene Bassett Hospital in Cooperstown, 
New York, and request that they submit 
tissue samples of the veteran's brain 
tumor, which appears to have been 
obtained in October 1993.  If the RO 
becomes aware of the existence of other 
tissue samples, it should take the 
appropriate steps to obtain them.  The 
tissue samples should be associated with 
the claims file.  The RO shall take the 
appropriate steps to obtain the necessary 
authorization for release of this 
evidence.  

2.  The RO shall ensure that any other 
action necessary under the VCAA 
concerning the duty to notify and assist 
the appellant is accomplished.  This 
includes notification of the law, as well 
as compliance with the notice 
requirements as to what specific evidence 
VA will secure and what specific evidence 
the claimant must personally submit to 
substantiate the claim.  If further 
development is necessary to comply with 
the applicable law and regulations, all 
such development must be accomplished.  
The RO must provide adequate reasons and 
bases for its determination, to include 
any determination that the provisions of 
the VCAA have been fulfilled without 
prejudice to the appellant.  See, e.g., 
the chronological duties set forth at 38 
U.S.C.A. §§ 5100, 5103; 38 C.F.R. § 
3.159.

3.  The RO must then review the claims 
folder and ensure that all of the 
requested development action, as well any 
other necessary development, has been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be taken.  

4.  Thereafter, the case should be 
returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                  
_________________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




